DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, figure 3c, claims 8-21 in the reply filed on 10/05/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2009/0054928 to Denham
As to claim 8, Denham discloses a device capable for syndesmosis treatment construct for cinching a first bone and a second bone together (paragraph 8, 60), the syndesmosis treatment construct comprising: a distal fixator (70’) configured to be passed through a bone hole (138,140) across the first bone (139) and the second bone (137) and contacting the second bone (figure 26, paragraph ); a proximal fixator (70) configured to contact the first bone; a suture (73) looped through the proximal fixator and the distal fixator such that opposite suture ends of the suture protrude from the proximal fixator (figure 26); and a splice (30, as seen in figure 2a, 4a, usable in the embodiment of figure 26, paragraph 60) comprising a portion of the suture that slidably rides on a first segment (38) of the suture and a second segment (40) of the suture.
As to claim 9, Denham discloses the splice is configured to compress and seize the first and second segment during pulling the suture ends by a practitioner (paragraph 30, 31, the passage 30 resists movements of the suture portions/segments once tension is applied), thereby cinching the first bone and second bone together (paragraph 60).
As to claim 10, Denham discloses the splice is configured to restrict movement of the first segment and the bone segment so as to maintain cinched configuration of the first bone and the second bone (paragraph 30,31,60). 
As to claim 11, Denham discloses the splice is disposed between the proximal fixator and the distal fixator (figure 26, the passage is attached to the distal fixator while still spaced between the proximal fixator and distal fixator).
As to claim 12, Denham discloses the splice is configured to be disposed inside the bone hole, the splice having a diameter that is less than a diameter of the bone hole (figure 26).
As to claim 13, Denham discloses the first segment and the second segment loop through the distal fixator in opposite directions so as to prevent rotation of the distal fixator during cinching of the suture (figure 26, 4a). The segments extend through the passage 30 in opposite directions so therefore will extend through the distal fixator in opposite directions. 
Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2012/0123474 to Zajac.
As to claim 8, Zajac discloses a device for syndesmosis treatment construct for cinching a first bone and a second bone together (paragraph 7), the syndesmosis treatment construct comprising: a distal fixator (20, figure 16) configured to be passed through a bone hole (figure 17-20) across the first bone (80) and the second bone (90) and contacting the second bone (figure 26); a proximal fixator (10) configured to contact the first bone; a suture (30) looped through the proximal fixator and the distal fixator such that opposite suture ends of the suture protrude from the proximal fixator (figure 16, 19); and a splice (44a,b,) comprising a portion of the suture that slidably rides on a first segment of the suture and a second segment of the suture (the left and right portions of suture as seen in figure 16 can be the first and second segments, and/or the different tail ends of the suture, where the splice will slide on the segments).
As to claim 9, Zajac discloses the splice is configured to compress and seize the first and second segment during pulling the suture ends by a practitioner (paragraph 68), thereby cinching the first bone and second bone together (paragraph 68).
As to claim 10, Zajac discloses the splice is configured to restrict movement of the first segment and the bone segment so as to maintain cinched configuration of the first bone and the second bone (paragraph 68). 
As to claim 11, Zajac discloses the splice is disposed between the proximal fixator and the distal fixator (figure 16,19).
As to claim 12, Zajac discloses the splice is configured to be disposed inside the bone hole, the splice having a diameter that is less than a diameter of the bone hole (figure 17-20).
As to claim 13, Zajac discloses the first segment and the second segment loop through the distal fixator in opposite directions so as to prevent rotation of the distal fixator during cinching of the suture (figure 16). 
As to claim 14, Zajac a method for a syndesmosis treatment construct for cinching a first bone and a second bone together (paragraph 7), the syndesmosis treatment construct comprising configuring a distal fixator (20) to be passed through a bone hole across the first bone (80) and the second bone (90) and placed into contact with the second bone (figure 20); configuring a proximal fixator (20) for contacting the first bone; forming a splice (44a,b, paragraph 61) on a suture between a first segment and a second segment (figure 16, the left and right ends of the suture can be the first and second segments, and/or the  different tails of the ends of the suture can be the first and second segments); looping the first segment through the distal fixator before passing the first segment through the splice (figure 5, paraphrase 51-60); extending the first segment from the splice through the proximal fixator (figure 5, paragraph 51-60); looping the second segment through the proximal fixator before passing the second segment through the splice (figure 5, paragraph 51-60); looping the second segment through the distal fixator (figure 5, paragraph 51-60); and extending the second segment through the proximal fixator (figure 5, paragraph 51-60).
As to claim 15, Zajac discloses forming the splice includes configuring the splice to slidable ride on the first segment and the second segment when opposite ends of the suture are pulled by a practitioner (paragraph 61-64).
As to claim 16, Zajac discloses the splice includes configuring the splice to compress the first segment and the second segment during tensioning of the suture (paragraph 68).
As to claim 17, Zajac discloses forming the splice further comprises configuration the splice to seize the first segment and the second segment within the splice so as to maintain a cinched configuration of the first end and the second end (paragraph 68).
As to claim 18, Zajac discloses configuring the proximal fixator includes forming a bar (the center bar that separates the apertures as seen in figure 1b) that separates a first aperture and a second aperture (5,6).
As to claim 19, Zajac discloses the second segment includes looping the second segment around the bar before passing the second segment through the splice (figure 5).
As to claim 20, Zajac discloses configuring the distal fixator includes forming a bar (the center bar that separates the apertures as seen in figure 1a) that separates a first aperture and a second aperture (1,3).
As to claim 21, Zajac discloses looping the first segment through the distal fixator includes routing the first segment around the bar in opposites to the second segment (figure 7a,b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,699,657 to Paulson, U.S. Patent 5,921,986 to Bonutti, U.S. Patent 6,296,659 to Foerster, U.S. Patent 7,717,929 to Fallman, U.S. Patent Publication 2003/0236555 to Thornes, U.S. Patent Publication 2013/0172944 to Fritzinger, U.S. Patent Publication 2015/0066081 to Martin, all disclose similar devices capable of disclosing, rendering obvious, or providing evidence on the claims of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771